Case: 18-40809      Document: 00514909365         Page: 1    Date Filed: 04/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 18-40809                                FILED
                                 Conference Calendar                         April 9, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

JOSHUA CASKEY,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 2:17-CR-279-6




Before HIGGINBOTHAM, SMITH, and OLDHAM, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Joshua Caskey has moved for leave



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40809    Document: 00514909365     Page: 2   Date Filed: 04/09/2019


                                 No. 18-40809

to withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Counsel also asks
that Caskey be permitted to file a pro se merits brief. Caskey has not filed a
response.

      We have reviewed counsel’s brief and the relevant portions of the record.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2. Counsel’s motion to allow Caskey
to file a pro se merits brief is DENIED as moot.




                                       2